Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit of 62/807,345 02/19/2019.  
2. 	Amendment of claim 11 in the amendment filed on 11/26/2021 is acknowledged. Claims 1-20 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election with traverse of Group II claims 11-20, in the reply filed on November 26, 2021 is acknowledged. The traversal is on the ground(s) that applicant traverses the Restriction Requirement as Group I (Claims 1-10) and Group II (Claims 11-20) cover the generic composition, method and species with allowable variations in the formula. It is found not persuasive, and the reasons are given infra.
Claims 1-20 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Groups I and II are related as product and process of use.  The inventions 
can be shown to be distinct if either or both of the following can be shown: (1) the 
process for using the product as claimed can be practiced with another materially 
different product or (2) the product as claimed can be used in a materially 
different process of using that product (MPEP § 806.05(h)).  In the instant case, 
the process for using the product as claimed can be practiced with another 

  The group set forth in the claims includes both independent and distinct 
inventions, and patentably distinct compounds (or species) within each invention.  
 However, this application discloses and claims a plurality of patentably distinct 
inventions far too numerous to list individually.  Moreover, each of these inventions 
contains a plurality of patentably distinct compounds, also far too numerous to list 
individually.  Moreover, the examiner must perform a commercial database search on 
the subject matter of each group in addition to a paper search, which is quite 
burdensome to the examiner.
Claims 11-20, are drawn to a product composition, and are prosecuted in the case.
Claims 1-10, drawn to methods of use, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                    Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-

         “intralipid” without limitation (i.e., no named compounds), see line 6 in claim 
          1. The specification does not enable any person skilled in the art to which it pertains, 
or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a composition comprising intralipid, wherein the “intralipid” is without limitation (i.e., no named compounds), see claim 11. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Chen et al. US 6,720,001. Chen et al. ‘001 discloses 

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “intralipid” representing number of elements including soybean and glycerin on pages 4-5 of the specification. There is no data present in the instant specification for the instant “intralipid” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “intralipid” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “intralipid” without limitation. There is no guidance or working examples present for constitutional any “intralipid” without limitation for the instant invention. Incorporation of the limitation of the compound of “intralipid” (i.e., claims 12-14) supported by the specification into claim 11 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
			                       	 Claims 11-20 are rejected under 35 U.S.C. 103(a) as being obvious over 
                    Chen et al. US 6,720,001.
                                 Applicant claim a liquid emulsion composition and method for treating a patient 
                     having acute  tetrahydrocannabinol intoxication with the liquid emulsion 
                      composition, comprising: assessing the patient for tetrahydrocannabinol intoxication;
: performing                       performing a mental status examination on the patient;  administering a lipid 
                       emulsion composition having intralipid to the patient; and repeating the mental status 
                       examination on the patient; wherein administration of the lipid emulsion composition 
                      results in an improvement in the patient’s behavior, speech, thought process, or 
                      cognition as assessed by the patient's repeat mental status examination, see claim 11.  
                      Dependent claims 12-20 further limit the scope of composition, i.e., the composition 
                      comprises soybean oil, egg lecithin, or glycerol in claims 12-20
Determination of the scope and content of the prior art (MPEP §2141.01)
	Chen et al.  ‘001 discloses a pharmaceutical emulsion comprising soybean oil, egg phospholipid (e.g. egg lecithin), and glycerol, see claims 1, 8, and 13-14.  
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Chen et al.  ‘001 is that the instant claims are silent on the scope of intralipid. It is noted that claims 11-20 are drawn to a 
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 11-20 prima facie obvious because one would be motivated to employ the composition of Chen et al.  ‘001 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known compositions of Chen et al.  ‘001 would possess similar activity to that which is claimed in the reference.  
Claim Objections  
7.       Claim 11 is objected to as having a non-elected subject matter, i.e., and method for treating a patient having acute tetrahydrocannabinol intoxication. It is noted that claim 11 is drawn to a product composition thereof. Correction is required.
8. 	Claims 12-20 are objected to as having a typographic error, i.e., the term “The method”.  Replacement of the term “The method” with a term “The composition” would obviate the objection.
9.	Claims 15, 18 and 20 are objected to as having a typographic error, i.e., the term “comprises osmolality”.  Replacement the term “comprises osmolality” with a term “having osmolality”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 04, 2022